Citation Nr: 0925098	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-32 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas

THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
November 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision in which the 
RO continued the Veteran's 30 rating for PTSD.  The Veteran 
filed a notice of disagreement (NOD) in May 2005 and the RO 
issued a statement of the case (SOC) in August 2005.  The 
Veteran filed a substantive appeal (via VA Form 9, Appeal to 
Board of Veterans' Appeals) in July 2005.  As reflected in a 
February 2006 supplemental SOC (SSOC) and a February 2006 
rating decision, the RO awarded the veteran a 50 percent 
rating for PTSD, effective January 30, 2006 but denied a 
higher rating.  

This appeal also arises from a July 2006 rating decision in 
which the RO denied entitlement to a TDIU.  The Veteran filed 
an NOD in September 2006 and the RO issued an SOC in December 
2006.  The Veteran filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in January 2007.  In 
May 2007, the RO issued an SSOC reflecting the continued 
denial of the claim.

In April 2007, the RO issued an SSOC reflecting the continued 
denial of the claim for an increased rating in excess of 50 
percent for PTSD and entitlement to a TDIU. 
 
This appeal also arises from a March 2007 rating decision in 
which the RO denied entitlement to service connection for 
degenerative disc disease of the lumbar spine.  The Veteran 
filed an NOD in March 2007 and the RO issued an SOC in June 
2007.  The Veteran filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in July 2007.  

In a January 2008 letter, the Veteran was informed that he 
was scheduled for a Travel Board hearing at the RO in March 
2008.  The record indicates that the Veteran cancelled this 
hearing.  Under these circumstances, the request for Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) 
(2008). 

In October 2008, the RO issued an SSOC reflecting the 
continued denial of the claims. 

In January 2009, the Veteran's representative submitted 
directly to the Board VA medical records from the North Texas 
VA Medical Center (VAMC).  In a March 2009 letter, the 
Veteran's representative submitted a written waiver of the 
Veteran's right to have this evidence initially considered by 
the RO.  The Board accepts this additional evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2008). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Pertinent to the claim for increase, the Veteran's PTSD 
symptoms have primarily included suicidal ideation, chronic 
sleep disturbance, nightmares, flashbacks, intrusive 
thoughts, blunted affect, hypervigilance, anxiety, 
depression, social isolation, anger, irritability, feelings 
of extreme guilt and memory gaps; collectively, these 
symptoms suggest occupational and social impairment with 
deficiencies in most areas.

3.  No low back disability was shown in service, or for 
several years thereafter, and there is no medical evidence of 
a nexus between current degenerative disc disease of the 
lumbar spine and service.

4.  The Veteran has been granted service connection for PTSD 
(now rated as 70 percent disabling), chloracne (rated as 30 
percent disabling), Type II diabetes mellitus (rated as 20 
percent disabling) and onychomycosis of the bilateral feet 
toenails associated with Type II diabetes mellitus (rated as 
noncompensably disabling).  

5.  The record reflects that the Veteran earned a GED, 
completed 2 years at an auto mechanic school, and that he had 
last worked full time in 1991 as an auto mechanic.

6.  The competent opinion evidence is at least evenly 
balanced on the question of whether the nature and severity 
of the Veteran's service-connected disabilities prevent him 
from obtaining and retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 70 percent  rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic 
Code 9411 (2008).

2.  The criteria for service connection for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the claim for a 
TDIU, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the claim 
has been accomplished. 

For the remaining claims on appeal, notice requirements under 
the VCAA essentially require VA to notify a claimant of any 
evidence that is necessary to substantiate the claim(s), as 
well as the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Regarding the Veteran's service connection claim, a December 
2006 pre-rating letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection.  This letter 
also informed the Veteran of what information and evidence 
must be submitted by the appellant and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The March 2007 rating decision reflects the 
initial adjudication of the claim for service connection 
after issuance of this letter.  Hence, the December 2006 
letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.

Regarding the claim for increased rating, a May 2004 pre-
rating letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for a higher rating for PTSD, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The July 2004 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the May 2004 letter-which meets Pelegrini's content 
of notice requirements-also meets the VCAA's timing of 
notice requirement.

The Board also points out that a July 2008 notice letter also 
appears to meet the Vasquez-Flores requirements.  However, to 
whatever extent this letter does not fully comply with the 
VCAA's notification requirements as explained in that 
decision, the Veteran is not shown to be prejudiced by any 
such error or omission.  Indeed, the Veteran's September 2005 
substantive appeal includes his argument that he is entitled 
to a higher rating for his PTSD because the symptoms of this 
disability are more severe than indicated by the current 
rating.  Consequently, any error or omission in this regard 
was "cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

After issuance of the July 2008 letter, and an opportunity 
for the Veteran to respond, the October 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private records, VA 
medical records and the report of VA examinations conducted 
in June 2001, July 2004, January 2006, February 2006, May 
2006 and March 2008.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the claims on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

A.  Increased Rating 

The Veteran contends that his service-connected PTSD is more 
severe than the current 50 percent disability rating 
reflects.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

As noted above, the RO has assigned a current 50 percent 
rating for PTSD under Diagnostic Code 9411.  However, the 
criteria for rating psychiatric disabilities other than 
eating disorders are set forth pursuant to the criteria of a 
General Rating Formula.  See 38 C.F.R. § 4.130 (2008).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign a rating solely on 
the basis of social impairment.  38 C.F.R. § 4.126.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) contains a Global Assessment of Functioning (GAF) scale.  
The scores ranging between zero and 100 represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2008).

Considering the evidence of record in light of the above, and 
affording the Veteran the benefit of the doubt (see 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that the Veteran's PTSD meets the criteria for a 70 percent 
but no higher rating.

The report of a July 2004 VA examination reflects that the 
Veteran looked to be somewhat sloppy but was not.  He had a 
ninth grade education and then was expelled from school.  The 
Veteran was spending his time at home and it was impossible 
to obtain any detailed explanations from him on what he was 
doing all day.  He was well oriented and the examiner had 
nothing to report from the cognitive standpoint.  He was seen 
for treatment about once every three months.  Prior to 
receiving a sleep medication, the Veteran had trouble 
sleeping as he complained of heavy sweating and nightmares.  
He was not emotionally disturbed and was actually a calm 
behaving man.  The examiner did not detect any clinically 
significant depression.  The examiner commented that the 
Veteran was obviously not able to work because of his liver 
cirrhosis.  A GAF of 55 was assigned.

During a January 2006 VA examination, the Veteran reported 
nightmares and loss of interest.  He stayed in his house most 
of the time as he did not go out and socialize.  He felt 
unhappy most of the time and had nightmares and recurrent 
thoughts about Vietnam.  He reported that he did not sleep 
with his wife because he tended to have nightmares and might 
kick as he had choked his wife in the past.  He did not have 
any particular interest in anything.  He quit drinking four 
years ago.  He was last employed as an auto mechanic in 1993 
and had not worked since then.  He did talk to his wife, 
daughter and grandchildren.  There had been no history of 
violence, fights or destructive behavior.  He had recurrent 
thoughts about death but did not make any suicide gestures 
and did not plan suicide in the future.  There were no 
disturbances of his thought processes.  He was suspicious of 
people and stayed to himself in his home most of the time.  
He reported hearing noises and seeing shadows at times but 
did not have any auditory hallucinations that he could 
understand.  He had daily panic attacks.  His mood during the 
examination was depressed and his affect was mood congruent.  
The examiner stated that the Veteran had moderate PTSD and a 
single episode of major depressive disorder.  A GAF of 50 was 
assigned.

On May 2006 VA examination, noted psychological symptoms 
included the endorsement of anxiety, panic attacks and 
depression as well as insomnia, anhedonia and nightmares.  
The Veteran indicated a history of homicidal ideas.  The 
examiner noted that the Veteran's main problems had to do 
with his depression and aggressive tendencies as well as his 
casual attitude toward responsibilities.  He indicated that 
he had a good relationship with his wife but did get quite 
angry at his children.  The examiner stated that the 
Veteran's symptoms of PTSD had somewhat of a negative effect 
on social and occupational functioning but not to the degree 
that he would be unemployable.  The Veteran was diagnosed 
with PTSD, a history of alcohol dependency and a mood 
disorder that was as likely as not related to his PTSD.  A 
GAF of 50 was assigned.

In a January 2007 letter, a staff psychiatrist at the Dallas 
VAMC stated that the Veteran had worsened anger, irritability 
and paranoia at times.  He continued to exhibit isolated 
behavior.  He suffered from combat related nightmares and 
flashbacks and fights in his sleep.  The Veteran suffered 
from prolonged, severe PTSD.  It was the staff psychiatrist's 
opinion that the Veteran was deserving of an increase in his 
PTSD disability.

In May 2007, September 2007 and January 2008 treatment notes, 
the staff psychiatrist reiterated his opinion that the 
Veteran suffered from prolonged, severe PTSD which warranted 
an increase in his PTSD disability rating.

During a March 2008 VA examination, the Veteran reported 
complaints of nightmares and kicking in his sleep.  He said 
he saw movement in his peripheral vision at times and was 
very on guard for any danger.  The Veteran had a good 
relationship with his wife but often argued with his 
children.  He had very poor memory.  His social skills were 
fair to poor.  His concentration and short term memory were 
extremely poor.  The Veteran endorsed nightmares, anger and 
irritability, depressed mood with anhedonia, poor 
concentration, fatigue, feelings of guilt and worthlessness 
and sleep disturbance.  He reported hypervigilant 
misperceptions but no hallucinations.  He did describe 
paranoia secondary to PTSD.  He reported passive suicidal 
thinking in the past but not recently and denied any 
homicidal ideation.  The examiner stated that the Veteran had 
significant problems both socially and occupationally but was 
not unemployable solely due to his PTSD.  The examiner noted 
that the Veteran reported a number of PTSD symptoms including 
intrusive thoughts, nightmares, flashbacks, avoidance of 
these thoughts, diminished interested attachment, limited 
affect, a sense of foreshortened future, sleep disturbance, 
anger problems and hypervigilance.  

The Veteran was diagnosed with chronic PTSD, major depressive 
disorder and alcohol dependence in remission.  The Veteran 
was unemployed, had economic problems and had family 
problems.  A GAF of 50 was assigned.  The examiner noted that 
the Veteran was able to complete normal activities of daily 
living without significant impairment.  The examiner stated 
that the Veteran was incompetent to manage his benefits based 
on his significant problems with concentration, short term 
memory and a lack of experience with money management.  The 
examiner stated that the Veteran would likely have difficulty 
finding or maintaining any sort of job simply because he had 
been out of the work force for so many years and has 
cognitive problems secondary to his long history of 
alcoholism.  While he would likely have significant problems 
on the job related to PTSD and depression, these did not 
render him unemployable as a mechanic.

An October 2008 mental health note from the North Texas VAMC 
indicates that the Veteran suffered from severe PTSD and was 
unemployable from this illness.  The treating physician 
reported that the Veteran had PTSD, panic and severe 
agoraphobia which would prevent any meaningful employment.  
The Veteran reported that he had been sleeping 4 to 5 hours a 
night and recently had his days and nights mixed up as he 
slept in during the day and stayed up at night.  He 
complained of 3 to 4 nightmares a week and had daily episodes 
of intrusive thoughts.  The Veteran still had significant 
hypervigilance, isolation, increased startle response, poor 
quality and amount of sleep, nightmares, flashbacks, 
irritability, anxiety, depression, anger, rage, trouble 
relating to non-veterans and did not attend family events.  
His PTSD remained severe despite all the medication he took.  
He was so agoraphobic that he would not even come to therapy 
anymore and he hardly left his house.  The Veteran was alert 
and oriented.  His thought process was logical and goal 
directed.  He denied audio or visual delusions.  His speech 
was a normal rate.  His mood was depressed and anxious with 
congruent affect.  His immediate, recent and remote memories 
were intact and his judgment and insight were good.  The 
diagnosis was chronic severe PTSD and recurrent major 
depressive disorder.

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects diagnoses of recurrent major 
depressive disorder.  Where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of 
a service- connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the veteran's 
service- connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  As there is no indication here it is 
possible to distinguish the symptoms from the Veteran's 
various psychiatric disorders, the Board has considered all 
of his psychiatric symptoms in evaluating his service-
connected PTSD. 

The Board finds that the Veteran's PTSD more nearly 
approximates the criteria for a 70 percent rating, rather 
than the assigned 50 percent rating.  See 38 C.F.R. § 4.7.  
Collectively, the pertinent medical evidence of record 
reflects that the Veteran's PTSD symptomatology has included 
suicidal ideation, chronic sleep disturbance, nightmares, 
flashbacks, intrusive thoughts, blunted affect, 
hypervigilance, anxiety, depression, social isolation, anger, 
irritability, feelings of extreme guilt and memory gaps.

In granting the 70 percent for the Veteran's PTSD, the Board 
has considered the rating criteria in the General Rating 
Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Likewise, the Board also notes that the multiple GAF scores 
of 50 assigned by the VA psychiatrists are largely consistent 
with the assignment of a 70 percent disability rating.  
According to DSM-IV, GAF scores ranging from 41 to 50 are 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  In 
this regard, the Veteran has indicated that he had past 
suicidal ideations, had choked his wife in the past, had 
paranoia secondary to PTSD, was irritable and had anger 
problems.  

In this case, the extent and severity of the Veteran's actual 
PTSD symptoms reported and/or shown are suggestive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood; the level of impairment contemplated in the higher, 
70 percent, rating for psychiatric disabilities.

The Board emphasizes, however, that the symptoms associated 
with the Veteran's PTSD do not meet the criteria for the 
maximum, 100 percent, rating.  As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that neither 
the delineated symptoms nor comparable symptoms are shown to 
be characteristic of the Veteran's PTSD.  Evidence of record 
does not indicate that the Veteran has exhibited persistent 
delusions; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Indeed, as noted throughout the 
record, the Veteran has maintained a long-term relationship 
with his wife.  Therefore, he is shown to be able to be 
around other people, even if to a limited degree.  In 
addition, the Veteran has not been found to have any memory 
loss for names of close relatives, his own occupation, or his 
own name.  Lastly, the Veteran is clearly able to perform 
activities of daily living as the March 2008 VA examiner 
noted that the Veteran was able to complete normal activities 
of daily living without significant impairment.  As such, the 
psychiatric symptoms shown do not support the assignment of 
the maximum, 100 percent, rating.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board points out that there is no showing that, at any 
point pertinent to the claim for increase, the Veteran's PTSD 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  The Board notes that October 2008 mental health note 
from the VAMC indicated that the Veteran suffered from severe 
PTSD and was unemployable from this illness.  Based on this 
evidence and discussed below, the Board is granting a TDIU.  
So, to the extent the veteran's PTSD impairs his occupational 
functioning, in concert with his other service-connected 
disabilities, this has been contemplated in the assignment of 
a TDIU.  Additionally, there also is no objective evidence 
that the disability has warranted frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular scheduler standard.  Thus, in the 
absence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, for all the foregoing reasons, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for a 70 percent, but no higher, rating for 
PTSD, during the entire appeal period, has been met. 

B.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, diabetes and heart disease, 
which are manifested to a compensable degree (10 percent for 
arthritis, diabetes and heart disease) within a prescribed 
period after discharge from service (one year for arthritis, 
diabetes and heart disease), even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309.

The Veteran asserts that he has current degenerative disc 
disease of the lumbar spine that is related to service.  
However, considering the record -to include statements made 
by or on the Veteran's behalf-in light of the above, the 
Board finds that the criteria for service connection are not 
met.

Initially, the Board notes that there are no clinical 
findings or diagnoses of degenerative disc disease of the 
lumbar spine during service or for several years thereafter.  
The report of a November 1971 service examination for medical 
discharge reflects a normal clinical evaluation, and on 
corresponding report of medical history the Veteran stated 
that he was in good health.  The first post-service evidence 
of a low back disability is an August 2006 VAMC report 
reflecting that the Veteran had back pain for "years" and 
that the Veteran did heavy lifting as an auto mechanic.  
Then, a March 2007 VAMC report diagnosed the Veteran with 
lumbar spondylosis, degenerative joint disease and 
degenerative disc disease.  However, none of the private 
medical records or VA treatment records contains a medical 
opinion linking the veteran's low back disability to service 
or shows that a low back disability was manifested to a 
compensable degree within one year of service discharge. 

Additionally, none of the Veteran's medical records include 
any comment or opinion regarding etiology of current 
degenerative disc disease of the lumbar spine.  In short, the 
current record does not include any medical evidence or 
opinion that there exists a medical relationship, or  nexus 
between current degenerative disc disease of the lumbar spine 
and the Veteran's service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion. 

In addition to the medical evidence, in considering the 
Veteran's claim, the Board has also considered the assertions 
advanced by the Veteran and by his representative, on his 
behalf.  However, these assertions, alone, provide no basis 
for allowance of the claim.  As indicated above, the claim on 
appeal turns on the medical matter of whether there exists a 
relationship between the low back disability for which 
service connection is sought and service, a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons, 
neither the Veteran nor his representative is shown to 
possess the appropriate medical training and expertise to 
competently render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the lay assertions in 
this regard have no probative value. 

For all the foregoing reasons, the claim for service 
connection on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

C.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2008).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).

In this case, the Veteran meets the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for consideration of a TDIU, as service connection is in 
effect for PTSD (rated as 70 percent disabling), chloracne 
(rated as 30 percent disabling), Type II diabetes mellitus 
(rated as 20 percent disabling) and onychomycosis of the 
bilateral feet toenails associated with Type II diabetes 
mellitus (rated as noncompensably disabling).  His combined 
rating is 80 percent.  However, the remaining question is 
whether the Veteran's service-connected disabilities, in 
fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993). 

During a July 2004 VA examination, the Veteran reported that 
he only completed the ninth grade before he was expelled from 
high school.  Post-service, the Veteran was an auto mechanic 
until 1993.  However, he became a heavy drinker and developed 
liver cirrhosis.  He was treated for this but because he 
became easily tired he stopped working in 1993.  The examiner 
stated that the Veteran was obviously not able to work 
because of his liver cirrhosis which makes an individual very 
easily and rapidly tired on physical exercise. 

In a November 2004 treatment note, a staff physician at the 
VAMC reported that the Veteran was "totally disabled and 
should be granted unemployability".

On his March 2006 VA Form 21-8940, the Veteran indicated that 
he had earned a GED, completed 2 years at an auto mechanic 
school, and that he had last worked full time in 1991 as an 
auto mechanic.

During a May 2006 VA examination, the Veteran reported that 
he had worked as an auto mechanic from 1976 until 1991 as he 
had to quit secondary to his problems with PTSD.  The VA 
examiner stated that the Veteran was limited in his normal 
occupational environment working as an auto mechanic by known 
degenerative disc disease of his low back as well as dyspnea 
on exertion, likely due to his restrictive lung disease.  
From a medical standpoint, the examiner thought that it would 
be reasonable for him to have a sedentary job.

During a May 2006 psychiatric VA examination, the examiner 
stated that the Veteran's symptoms of PTSD have somewhat of a 
negative effect on social and occupational functioning, but 
not to the degree that he would be unemployable.  The 
examiner concluded that the Veteran was not unemployable.

In a February 2007 VA addendum, the examiner reported that 
she reviewed the Veteran's claims file and his May 2006 VA 
examination and her results did not change from that 
examination.  The examiner stated that the Veteran would not 
be able to be employed as an auto mechanic but could have 
sedentary employment.  

The Veteran was afforded a VA examination for PTSD in March 
2008.  The examiner stated that the Veteran would likely have 
difficulty finding or maintaining any sort of job simply 
because he had been out of the work force for so many years 
and has cognitive problems secondary to his long history of 
alcoholism.  While he would likely have significant problems 
on the job related to PTSD and depression, these did not 
render him unemployable as a mechanic.

The Veteran was afforded a VA general examination for 
individual unemployability in March 2008.  The examiner 
stated that the Veteran's service-connected diabetes and skin 
condition did not significantly detract from his ability to 
perform his former work as an auto mechanic nor did it affect 
his leisure activities.  His chronic low back pain would 
limit his ability to work while his alcohol liver disease 
would only restrict his ability to drink alcohol.

An October 2008 mental health note from the North Texas VAMC 
indicated that the Veteran suffered from severe PTSD and was 
unemployable from this illness.  The treating physician 
assistant reported that the Veteran had PTSD, panic and 
severe agoraphobia which would prevent any meaningful 
employment.  He noted that the Veteran's PTSD, tinea pedis, 
pain in limb, backache, dermatitis, diabetes, cirrhosis of 
the liver, abdominal pain, elevated liver function tests, 
dysfunction of the Eustachian tube and hypothyroidism also 
limited the Veteran from employment.  The treating physician 
assistant stated that there was "no way" the Veteran could 
work and should be considered unemployable as a result of his 
complications of his diabetes (erectile dysfunction and 
neuropathy) coupled with his PTSD. 

The Board notes that the medical evidence of record contains 
conflicting evidence on the question of whether the Veteran's 
service- connected disabilities alone are of sufficient 
severity to produce unemployability.

The July 2004, February 2007 and March 2008 VA examiners all 
concluded that the Veteran's service connected disabilities 
did not render him unemployable.  However, the Board notes 
that the February 2007 examiner stated that the Veteran would 
not be able to be employed as an auto mechanic while the 
March 2008 VA examiner stated that the Veteran was not 
unemployable as a mechanic.  The Board also notes that the 
July 2004 and February 2007 VA examiners only addressed the 
Veteran's PTSD disability when determining the Veteran's 
employment ability rather than all of the Veteran's service-
connected disabilities.  The central inquiry is "whether the 
veteran's service- connected disabilities alone are of 
sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Conversely, the November 2004 VAMC staff physician and 
October 2008 treating physician assistant both concluded that 
the Veteran was unemployable as a result of his service-
connected disabilities.

Although it is unclear to what extent the November 2004 VAMC 
staff physician and October 2008 treating physician assistant 
had reviewed the Veteran's medical records, apparently, both 
opinions were rendered in light of some medical history 
(albeit, to include that reported by the Veteran).  The 
October 2008 physician assistant also specifically mentioned 
all of the Veteran's service-connected disabilities in 
explaining his conclusion that the Veteran service-connected 
disabilities rendered him unemployable.  

While neither the quantity of the medical opinions expressed 
(as opposed to the quality) nor the qualifications of those 
expressing them are dispositive in weighing medical evidence, 
in the circumstances of this case, the November 2004 
physician's opinion and the October 2008 physician 
assistant's opinion indicating that the Veteran is 
unemployable due to his service-connected disabilities are 
entitled to at least the same probative value as the opinion 
finding that the Veteran could perform sedentary work.  See 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  

Considering the conflicting opinions in light of the above, 
the Board finds that the competent evidence is, at least, 
evenly balanced on the question of whether the nature and 
severity of the Veteran's service-connected disabilities 
prevent him from obtaining and retaining substantially 
gainful employment.

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Given the evidence noted above, and resolving all reasonable 
doubt in the Veteran's favor, the Board concludes that the 
criteria for a TDIU are met. 


ORDER

A 70 percent rating for PTSD is granted, subject to the legal 
authority governing the payment of VA compensation. 

Service connection for degenerative disc disease of the 
lumbar spine is denied.

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


